Judgment, Supreme Court, New York County (Shirley Werner Kornreich, J), entered October 31, 2002, which, after a nonjury trial, awarded plaintiffs damages upon their claim for breach of fiduciary duty, unanimously affirmed, with costs.
The trial testimony overwhelmingly established that plaintiffs and defendant entered into a joint venture to acquire an apartment for their mutual benefit, and that each party contributed to the apartment’s purchase (see Richbell Info. Servs. v Jupiter Partners, 309 AD2d 288, 298 [2003]). Accordingly, the trial court properly found that when defendant sold the apartment without plaintiffs’ consent, and retained the proceeds of the sale for himself, he breached his fiduciary duty to plaintiffs.
*217Although plaintiff Gene Kazlow is a member of the law firm representing plaintiffs, that circumstance alone did not require the grant of defendant’s motion for the firm’s disqualification (see Talvy v American Red Cross in Greater N.Y., 205 AD2d 143, 152 [1994], affd 87 NY2d 826 [1995]; Matter of Owen & Mandolfo v Davidoff of Geneva, 197 AD2d 370 [1993], lv denied 83 NY2d 751 [1994]; Sokolow, Dunaud, Mercadier & Carreras v Lacker, 299 AD2d 64, 76 [2002]). Concur—Nardelli, J.P., Tom, Mazzarelli and Marlow, JJ.